Citation Nr: 0835723	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied the veteran's claims for service connection for 
bilateral (i.e., right and left ear) hearing loss and 
tinnitus.

In November 2006, as support for these claims, the veteran 
testified at a hearing at the RO before a local Decision 
Review Officer (DRO).  More recently, in July 2008, the 
veteran testified at another hearing at the RO, this time 
before the undersigned Veterans Law Judge (VLJ) of the Board 
- also commonly referred to as a Travel Board hearing.  


FINDINGS OF FACT

1.  The veteran does not currently have sufficient hearing 
loss in his right ear to be considered a disability by VA 
standards.

2.  However, there is conflicting, albeit equally probative, 
medical evidence on file indicating it is just as likely as 
not that the hearing loss in his left ear, which is 
sufficiently severe to be considered a disability by VA 
standards, is the result of acoustic trauma he sustained in 
an artillery unit during his military service.

3.  The medical evidence on file indicates the veteran's 
tinnitus was not caused or made worse by his military 
service.




CONCLUSIONS OF LAW

1.  The veteran does not have disabling right ear hearing 
loss that was incurred in or aggravated by his military 
service or that may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  But resolving all reasonable doubt in his favor, the 
veteran' left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).

3.  The veteran's tinnitus was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in January 2006, 
the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Consider, as well, that the RO issued that VCAA 
notice letter prior to initially adjudicating his claims, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  It equally deserves 
mentioning that a more recent June 2006 letter also informed 
him that a downstream disability rating and effective date 
will be assigned if his underlying claims for service 
connection are eventually granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).   

And since providing that additional VCAA notice in June 2006, 
the RO has gone back and readjudicated the veteran's claims 
in the January 2007 statement of the case (SOC) and in the 
February 2007 supplemental SOC (SSOC)- including considering 
additional evidence received in response to that additional 
VCAA notice.  This is important to point out because if, as 
here, the notice provided prior to the initial adjudication 
was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a SOC 
or SSOC, such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claims.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He also is represented in his 
appeal by a service organization, the Marine Corps League, 
which, in response to the February 2007 SSOC, submitted a 
statement in May 2007 summarizing and reiterating arguments 
of why it believes the veteran's bilateral hearing loss and 
tinnitus are attributable to his military service.  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, private medical records, and VA medical records - 
including the report of his VA audiological examination for 
etiological opinions concerning his claimed disabilities, the 
dispositive issue.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Entitlement to Service Connection for Bilateral Hearing Loss 
and Tinnitus

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).



Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to satisfy the threshold minimum requirements of 
38 C.F.R. § 3.385), and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).

The veteran asserts that he has bilateral hearing loss and 
tinnitus.  That is, he claims that he is entitled to service 
connection for disabilities involving both ears.

But specifically with respect to his right ear, the record 
does not contain a competent medical diagnosis of any right 
ear hearing loss disability.  The record contains no evidence 
from his private audiologist, J.G., M.A., CCC-A, indicating 
any hearing loss in this ear - certainly not to the extent 
required by § 3.385 to be considered an actual disability by 
VA standards.  See the private audiologist's December 2006 
letter and August 2004 examination.  The veteran's December 
2006 VA Compensation and Pension Examination (C&P Exam) 
report provides an assessment of his right ear hearing.  And 
this report notes that he does not have disabling hearing 
loss in this ear by VA standards.  That is, his right ear 
hearing is within the threshold for normal hearing, zero to 
20 decibels; his auditory thresholds in his right ear are 
less than 26 decibels at each of the relevant threshold 
frequencies - 500, 1000, 2000, 3000, and 4000 Hertz; and his 
speech recognition score in this ear is 94 percent.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993); and see 
38 C.F.R. § 3.385.



There is no medical evidence refuting the VA audiologist's 
unfavorable opinion as to whether the veteran has a right ear 
hearing loss disability.  This audiologist's opinion is well-
reasoned and based on an objective clinical evaluation of the 
veteran's hearing acuity and an independent review of his 
claims file.  So the opinion has the proper factual 
foundation and, therefore, is entitled to a lot of probative 
weight, especially since, again, it is uncontroverted.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 177, 180 (1993).

Absent the required proof of sufficient hearing loss in his 
right ear to be considered a disability by VA standards 
(i.e., sufficiently severe hearing loss in this ear to meet 
the threshold minimum requirements of 38 C.F.R. § 3.385), the 
veteran has no valid claim concerning this ear.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation may only be awarded 
to an applicant who has a disability existing on the date of 
the application, and not for a past disability).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for right ear hearing loss - in turn meaning there 
is no reasonable doubt to resolve in his favor and this claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Concerning his left ear, however, the record contains 
competent medical evidence confirming the veteran has hearing 
loss in this ear.  Moreover, the hearing loss in this ear is 
sufficiently severe to be considered a disability by VA 
standards, inasmuch as it meets the threshold minimum 
requirements of 38 C.F.R. § 3.385.  The report of the August 
2004 examination performed by his private audiologist 
provides a diagnosis of asymmetrical left ear hearing loss.  
The private audiologist's report shows the veteran had a left 
ear speech recognition score of only 92 percent in August 
2004, and the VA C&P audiologist's December 2006 report shows 
an even lower left ear speech recognition score of 66 
percent.  Furthermore, the VA C&P audiologist's report also 
shows the veteran's left ear had threshold losses of 50 and 
70 at 2000, 3000 and 4000 Hertz.  

So the private audiologist's and VA C&P examiner's findings 
confirm the veteran has sufficient hearing loss in his left 
ear per 38 C.F.R. § 3.385 to be considered a disability by VA 
standards.  Consequently, the determinative issue is whether 
the hearing loss in this ear is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There is conflicting, albeit equally probative, medical 
evidence addressing this determinative issue.  The veteran's 
private audiologist has linked the current left ear hearing 
loss to the veteran's military service, whereas the December 
2006 VA C&P examiner refuted this notion.

There is no indication the veteran had relevant complaints or 
received a diagnosis of left ear hearing loss while he was in 
the military or even for many ensuing years following his 
discharge.  Indeed, even his private audiologist - his chief 
proponent, acknowledges that he did not first evaluate the 
veteran for hearing loss in this ear until August 2004, so 
some 36 years after the veteran's military service had ended.  
This lapse of so many years between his separation from 
service and the first manifestation of this claimed disorder 
is a factor for consideration in deciding his service-
connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  But merely this lapse of time, alone, is 
insufficient reason to deny the claim provided there is 
medical evidence attributing the current left ear hearing 
loss to the veteran's military service.  See Hensley and 
Ledford, supra.



The veteran asserts that he was repeatedly exposed to loud 
noise during service from howitzer firing, as he was a gunner 
in an Army artillery unit and did not have the benefit of 
hearing protection.  His DD Form 214 confirms that his 
military occupational specialty (MOS) code was 13B40, which 
supports his being exposed to loud noise as a member of the 
artillery.  His suffering acoustic trauma during service in 
that capacity is consistent with his MOS.  This is credible 
evidence of a noisy environment in service.  Hensley, 5 Vet. 
App. at159.

Moreover, a December 2006 letter from the veteran' private 
audiologist, J.G., M.A., CCC-A, records the veteran's 
statement that he had experienced "a gradual loss of hearing 
in the left ear beginning during military service in the 
artillery."  And more recently during his July 2008 hearing 
before the undersigned VLJ, the veteran reiterated that he 
had hearing loss while in service and during the many years 
since.  The private audiologist's transcription of the 
veteran's self-reported medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  However, while 
the veteran is not competent to provide a medical diagnosis 
or opine as to the etiology of his left ear hearing loss, he 
is competent to offer statements as evidence of his symptoms 
- such as that he has had difficulty hearing since the noise 
exposure he experienced in the military.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 
(1998); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See also 38 C.F.R. § 3.159(a)(2).

Therefore, the Board finds that the veteran had exposure to 
loud noise while in the military, as he is contending, in the 
manner alleged.  So there need only be competent, probative 
medical evidence linking his current left ear hearing loss 
to that in-service noise exposure in order for him to prevail 
on this claim.

The private audiologist's December 2006 letter provides this 
necessary medical nexus opinion etiologically linking the 
current hearing loss in the veteran's left ear to the noise 
exposure he experienced coincident with his military service.  
In this letter, this audiologist concludes that "[b]ased on 
the test results and [the veteran's] statements about his 
military exposure to high intensity noise, ... [his] ... hearing 
loss [in his left ear] began during military service."  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VA cannot reject a favorable medical opinion simply 
because it was based on a history supplied by the veteran, 
and that the critical question is whether that history 
was accurate.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects 
the veteran's statements).

Unlike the veteran's private audiologist, the VA audiologist 
that examined the veteran in December 2006 determined that 
the veteran's current left ear hearing loss is not 
attributable to noise exposure in the military, and that his 
medical records, military, private and VA, only show a 
diagnosis as of August 2004 - as already mentioned, some 36 
years after his military service ended.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  And also that, "[a]s is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicator."  Id.

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  See also Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).  A physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

Here, the private audiologist's opinion is that the veteran's 
hearing loss in his left ear is attributable to noise 
exposure in the military, and there is no disputing he had 
this alleged noise exposure.  His military personnel records 
confirm as much.  So although the private audiologist did not 
personally review the veteran's claims file or service 
medical records, but instead came to his conclusion on the 
basis of a hearing test showing left ear hearing loss and the 
veteran's recitation of his medical history, there is no 
indication of any inaccuracy in this history.  The veteran 
has not claimed to have had relevant complaints or to have 
received a relevant diagnosis in service, so the mere fact 
that his service medical records do not show that he did is 
not altogether dispositive of his claim, especially in light 
of the holdings in Hensley and Ledford indicating he need not 
have had hearing loss disability in this ear while in 
service, only currently.  So while not an ideal basis for 
providing a medical nexus opinion, it is not shown that the 
private audiologist relied on an inaccurate factual premise.  
See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 
5 Vet. App. 177 (1993).

The VA C&P audiologist's opinion, in comparison, was based on 
a review of the veteran's claims file, including his service 
medical history, his private medical records, and his VA 
medical records, as well as an audiological examination.  
And, as mentioned, her opinion discounts any relationship 
between the veteran's current left ear hearing loss and his 
military service.

But for the reasons and bases discussed, each opinion - both 
the private audiologist's and the VA C&P examiner's, are 
probative on the determinative issue of causation, that is, 
whether the veteran's current left ear hearing loss is 
attributable to noise exposure during his military service.  
And when, as here, there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.   Therefore, the Board finds that his left ear hearing 
loss is attributable to his in-service noise exposure, 
in turn meaning he is entitled to service connection for the 
hearing loss in this ear.

As concerning the veteran's remaining claim, for service 
connection for tinnitus, again, the first and perhaps most 
fundamental requirement for any service-connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
veteran has it).  He has the required current diagnosis of 
tinnitus.  See, e.g., the results of his December 2006 VA C&P 
Exam.  Therefore, the determinative issue is whether his 
tinnitus is related to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In the report of the December 2006 VA C&P Exam, the 
evaluating VA audiologist opines that the veteran's tinnitus 
is not due to in-service noise exposure, but, rather, was 
acquired post-service.  



There is no medical evidence refuting this VA audiologist's 
unfavorable opinion as to the etiology of the veteran's 
tinnitus.  This examiner's opinion is well-reasoned and based 
on an objective clinical evaluation of the veteran and an 
independent review of his claims file, including the results 
of his VA C&P Exam.  So the opinion has the proper factual 
foundation and, therefore, is entitled to a lot of probative 
weight, especially since, again, it is uncontroverted.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 177, 180 (1993).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus - in turn meaning there is no 
reasonable doubt to resolve in his favor and this claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


